Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 28 December 2020. Claims 15 and 18 are cancelled. Claims 1-14, 16-17, and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14,16-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 15 of claim 1 (and line 19 of claim 9) the method includes assigning a weightage score to each of the parameters based on “the detected parameter type, age of the user and importance of the parameter” with the detected parameter types being age dependent or non-age dependent. As currently written, the weightage score is based on age for every parameter type. It is not clear how a non-age dependent parameter can have a weightage score that is non-age dependent parameter.  In other words, when the weightage score is based on age for both parameter types, the non-age dependent parameters are transformed into age dependent parameters under the broadest reasonable interpretation of the term “age dependent”. Further, any reference made to the term “non-age dependent parameters,” after the weightage score is determined based on age (e.g. the identifying and determining steps of claim 1), are also considered to be indefinite, because all parameters would then be considered to be based on age. Dependent claims 2-8, 10-14, 16-17, and 19-20 inherit this deficiency. 
For the purposes of examination, the element of assigning a weightage score “to each of the health related measurable parameters based on the detected parameter type (220), age of the user and importance of the parameter” will be considered to say assigning the weightage score “to each of the health related measurable parameters based on the detected parameter type (220), and based at least on one of age of the user and importance of the parameter” in claims 1 and 9. This fixes the later recitations of the non-age dependent parameter as well (e.g. the identifying and determining steps of claim 1). Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 16-17, and 19-20 are rejected under 35 USC § 101
Claims 1 and 9 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claims 1 and 9 recite:
determining input values of a plurality of health related measurable parameters (218) associated with a user based on the measurements from a non-invasive probe and a hand cuff assembly.
wherein the health related measurable parameters is one of parameter type including age dependent parameter and non-age dependent parameter;
detecting … the parameter type (220) of each of the health related measurable parameters (218) as one of age dependent parameter and non-age dependent parameter;
dynamically assigning … a weightage score to each of the age dependent and non-age dependent parameters;
identifying … a parameter score for each of the age dependent and non-age dependent parameter based on received input value of health related measurable parameter and predetermined range of values associated with each of the age dependent and non-age dependent parameter; and
determining … a final health score indicative of health status of the user based on the parameter score and the weightage score corresponding to the age dependent and non-age dependent parameters.
Therefore, the claim as a whole is directed to “collecting patient health parameters and analyzing it to understand the patient’s overall health”, which is an abstract idea because it is a mental process (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). “Collecting patient health parameters and analyzing it to understand the patient’s overall health” is considered to be a mental process because it can practically be performed in the human mind, with the aid of pen and paper. A medical professional can collect patient health parameters (including from the read outs from a non-invasive probe and a hand cuff assembly), decide which are more important than others, and determine an overall health status of the patient. This can all be reasonably performed in the human mind with the aid of pen and paper.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 9 recites the following additional elements:
receiving, by a processor (116) of a health assessment device (102), a pulse wave signal from a non-invasive probe (204) attached to the user, and signals detected from hand cuff assembly (206) that is automatically inflated when the user's hand is inserted and
a processor of a health assessment device and an input/output device coupled with the processor;
a memory communicatively coupled with the processor; and
at least a probe and a hand cuff assembly coupled with the processor,
a pulse wave signal from a non-invasive probe (204) attached to the user, 
The recitation of the additional elements of a processor, input/output device, and a memory amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The non-invasive probe and the hand cuff assembly additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Further, the step of receiving the signals from the non-invasive probe and the hand cuff assembly amounts to mere data gathering. Mere data gathering is consider to be insignificant extra solution activity (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1 and 9 are directed to an abstract idea.
Claims 1 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the recitation of the additional elements of a generic processor, input/output device, and a memory amounts to merely reciting the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Similarly, the probe and the hand cuff assembly additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Further, the step of receiving the signals from the non-invasive probe and the hand cuff assembly amounts to mere data gathering. Mere data gathering is consider to be insignificant extra solution activity (see MPEP 2106.05(g)). Additionally, the step of receiving the signals from the non-invasive probe and the hand cuff assembly amounts to “receiving or transmitting data over a network” as well as storing and “retrieving information in memory”. These are considered to be well-understood, routine, conventional activities previously known to the industry. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more than the judicial exception (see MPEP 2106.05(d). These additional elements, whether considered separately or as a whole, do not make the claims amount to significantly more than the judicial exception. Accordingly, claim 1 and 9 are ineligible.
Dependent claims 2-8 merely further limit the abstract idea and are thereby considered to be ineligible.
Dependent claim 16-17 further recite the additional elements that describe the probe and the hand cuff assembly in greater detail. As discussed above, these additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Even though the claims describe further details of the probe and hand cuff assembly, those elements are still fail to integrate the abstract idea into a practical application. It also fails to make the claims amount to significantly more than the judicial exception. Accordingly, claims 15-18
Claims 10-14 and 19-20 are parallel in nature to claims 2-8. Accordingly claims 10-14 and 19-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnemus (U.S. 2013/0211858) in view of Weiner (U.S. 2011/0213218), and further in view of Akradi (U.S. 2012/0191469).
Regarding claim 1, Ohnemus discloses a method for health assessment for a user, method comprising:
receiving, by a processor (116) of a health assessment device (102) (See Ohnemus [0027] the system includes a computer-based application for the collection of health related parameters of a user. The system is implemented on a microcontroller that includes a processor.), a pulse wave signal from a non-invasive probe (204) attached to the user (See Ohnemus Fig. 1 and [0031] the system includes a biosensor, coupled to the processor, for measuring the user’s vital signs. This biosensor can include a pulse meter worn by and in contact with the user. This meets the broadest reasonable interpretation of “non-invasive probe”) … , and determining input values of a plurality of health related measurable parameters (218) associated with a user based on the received pulse wave signal (See Ohnemus [0031] “the biosensor can be a pulse meter that is worn by the user in contact with the user's body so that the pulse of the user can be sensed.” Sensing the pulse of the user allows the system to determine input values based on the received pulse signal.) … ;
detecting, by the processor (116) the parameter type (220) of each of the health related measurable parameters (218) as one of age dependent parameter and non-age dependent parameter (See Ohnemus [0035] the system applies the decay component (and the corresponding factor associated specifically with the user, age) to only the physical activity and the lifestyle data (extrinsic data). The system must be able to tell which parameters are intrinsic and which are extrinsic in order for it to be selective in applying the decay component (and the weighting factor based on age.);
dynamically assigning, by the processor (116), a weightage score (222) to each of the health related measurable parameters (See Ohnemus [0042] the various health parameters collected and described above are assigned weighting factors, to adjust their relative effect of each parameter on the calculation of the health score.) based on the detected parameter type (220) (See Ohnemus [0033] the intrinsic parameters have a weighting factor without a decay component. [0035] the extrinsic components have a , and based on at least one of age of the user (See Ohnemus [0035] “In this way, the decay component can reduce the relative weight of the parameters used in the health score calculation for a first user differently than for another user, such as when the first user has a first age or age range and the second user has a second age or age range.” This paragraph is discussing the extrinsic parameters and applying the decay component to the extrinsic parameters, not to the intrinsic parameters.) and importance of the parameter (See Ohnemus [0042] “Some health parameters are more important than others in the calculation of the user’s health score.” [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.”);
identifying, by the processor (116), a parameter score (224) for each of the age dependent and non-age dependent parameter based on received input value of health related measurable parameter (218) (See Ohnemus [0033] the user’s health score is calculated using the predetermined weighting factors and the patient’s parameter measurements. These parameter measurements are a “parameter score.”) and 
predetermined range of values associated with each of the age dependent and non-age dependent parameter (See Ohnemus [0035] the system can include a decay component that adjusts the weight of a particular parameter in the health score calculation based ; and
determining, by the processor (116), a final health score (226) indicative of health status of the user based on the parameter score (224) and the weightage score (222) corresponding to the age dependent and non-age dependent parameters (See Ohnemus [0043] the health score is calculated using the weighted parameters and according to an algorithm).
Ohnemus does not disclose:
receiving signals detected from hand cuff assembly (206) that is automatically inflated when the user's hand is inserted;
determining input values of a plurality of health related measurable parameters (218) associated with a user based on the detected signals from hand cuff assembly (206);
wherein the health related measurable parameters (218) is one of parameter type (220) including age dependent parameter and non-age dependent parameter (Ohnemus does disclose that use of age dependent and non-age dependent parameters, but the age dependent parameters in Ohnemus are not based solely on the signals from the non-invasive probe and the hand cuff assembly, but rather are based on physical activity and lifestyle data.);
Weiner teaches:
receiving signals detected from hand cuff assembly (206) that is automatically inflated when the user's hand is inserted (See Weiner [0017] the monitoring system includes an inflatable pressure cuff that is automatically activated, and that blows up around the arm of the user.);
determining input values of a plurality of health related measurable parameters (218) associated with a user based on the detected signals from hand cuff assembly (206) (See Weiner [0017] the hand cuff assembly includes a sensor arrangement for reading the patient’s blood pressure (i.e. “determining an input value … based on … detected signals from the hand cuff assembly).);
The device of Weiner is applicable to the device of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohnemus to include a hand cuff assembly as taught by Weiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to have a convenient system for patient monitoring (See Wiener [0006]).
However, Wiener does not teach:
wherein the health related measurable parameters (218) is one of parameter type (220) including age dependent parameter and non-age dependent parameter (again, as a reminder, Ohnemus does disclose that use of age dependent and non-age dependent parameters, but the age dependent parameters in Ohnemus are not based solely on the 
Akradi teaches:
wherein the health related measurable parameters (218) is one of parameter type (220) including age dependent parameter and non-age dependent parameter (See Akradi [0063] The body fat percentage metric parameter is dependent on the individual’s age. The other parameters listed in this paragraph (blood pressure, cholesterol, etc.) do not mention a dependence on age, therefore they are non-age dependent parameters. This is an example of measured parameters being age dependent and non-age dependent. [0067] for some parameters, the offset values, used in calculating a health score, are based on an individual’s age.).
The disclosure of Akradi is applicable to Ohnemus as they both share characteristics and capabilities, namely, they are directed to calculating a health score of a patient based on measured health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohnemus to include age dependent and non-age dependent measured health parameters as taught by Akradi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to account for the fact that some health parameters values, like for body fat percentage, have healthy ranges/values that change based on age (See Akradi [0066] and [0067]).

Regarding claim 2, Ohnemus in view of Weiner and Akradi discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, wherein assigning the weightage score to each of the age dependent and non-age dependent parameters, comprising:
assigning one of a first, second, third and fourth weightage score (222) to the health related measurable parameter (218) based on age of the user upon detection of the parameter type (220) to be age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that takes into account the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age)  ; and
assigning one of the first, second and fourth weightage score (222) to the non-age dependent parameter upon detection of the parameter type (220) to be non-age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” This paragraph finishes by listing many examples of the parameters that can be assigned weighting factors and used in the calculation. Further, the paragraph discloses that some factors may be more important than others, and should therefore receive different weighting factors in proportion to their importance).

Regarding claim 3, Ohnemus in view of Weiner and Akradi discloses the method of claim 2 as discussed above. Ohnemus further discloses a method, where assigning one of the first, second and third weightage score (222) comprising:
assigning weightage score (222) in increasing order to the age dependent parameter proportional to increase in the age of the user (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that takes into account the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age).

Regarding claim 4, Ohnemus in view of Weiner and Akradi discloses the method of claim 2 as discussed above. Ohnemus further discloses a method, where assigning one of the first, second and fourth weightage score (222) comprising:
assigning the weightage score (222) to the non-age dependent parameter based on the importance of the non-age dependent parameter (See Ohnemus [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.”).

Regarding claim 5
the age dependent parameter is selected from group comprising Arterial Elasticity (AE), Eccentric Constriction EC), remaining blood volume (RBV), systolic blood pressure, diastolic blood pressure, resting heart rate (RHR) and other age dependent parameters (See Ohnemus [0035] extrinsic data (i.e. age dependent parameters), such as physical activity and lifestyle, can be adjusted based on the users age or age range (Adjusting this type of data based on age or age range makes this data age dependent, and therefore meets the broadest reasonable interpretation of “age dependent parameter”)).

Regarding claim 6, Ohnemus in view of Weiner and Akradi discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, herein:
the non-age dependent parameter is selected from group comprising body mass index (BMI), excess fat, body fat percentage, stress score and vessel type and other non-age dependent parameters (See Ohnemus [0033] intrinsic (i.e. non-age dependent) parameters that can be measured include body mass index, fat  mass and medical conditions such as ventricular hypertrophy and hypertension).

Regarding claim 7, Ohnemus in view of Weiner and Akradi discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, further comprising:
determining overall health score based on the final health score (226), health risk assessment and medical history related information (See Ohnemus [0064] the health score can also include medical history information; [0065] The score can also include comparing the user’s health indicators to survival probability models (i.e. this meets the ;
evaluating a health status information corresponding to the overall health score, wherein the health status information is indicative of the health status of the user (See Ohnemus Fig. 3d and 3e, these figures show a user interface that displays the current status of the user, including changes to their health score and activity status (3d) and their status compared to other users (3e)); and
determining one or more recommendations and recommended wellness program based on the health status information and the overall health score (See Ohnemus [0055] the system can offer encouragement to maintain course or modify behavior; [0060] the system can trigger or suggest the user seek certain medical tests; [0149] the system can provide recommendations to the user to take certain actions).

Regarding claim 8, Ohnemus in view of Weiner and Akradi discloses the method of claim 1 as discussed above. Ohnemus further discloses a method, further comprising:
determining overall health score of an organization based on the overall health score of all users associated with the organization (See Ohnemus [0164] health score can be calculated for a company based on its employees).

Regarding claim 9
a processor (116) and an input/output device coupled with the processor (116) (See Ohnemus Fig. 1, the system includes a processor and a user interface and display);
at least a probe (204) and … coupled with the processor (116) (See Ohnemus Fig. 1 and [0031] the system includes a biosensor, coupled to the processor, for measuring the user’s vital signs. This biosensor can include a pulse meter worn by and in contact with the user. This meets the broadest reasonable interpretation of “probe”); and
a memory (118) communicatively coupled with the processor (116) (See Ohnemus Fig. 1, the system includes a processor coupled to a memory. The system has instructions to perform the following steps), wherein the memory (118) stores processor-executable instructions, which, on execution, cause the processor (116) to:
receive, a pulse wave signal from the probe (204) attached to the user (See Ohnemus Fig. 1 and [0031] the system includes a biosensor, coupled to the processor, for measuring the user’s vital signs. This biosensor can include a pulse meter worn by and in contact with the user. This meets the broadest reasonable interpretation of “non-invasive probe”) … , and determine input values of a plurality of health related measurable parameters (218) associated with a user, based on the received pulse wave signal (See Ohnemus [0031] “the biosensor can be a pulse meter that is worn by the user in contact with the user's body so that the pulse of the user can be sensed.” Sensing the pulse of the user allows the system to determine input values based on the received pulse signal.) …;
detecting, by the processor (116) the parameter type (220) of each of the health related measurable parameters (218) as one of age dependent parameter and non-age dependent parameter (See Ohnemus [0035] the system applies the decay component (and the corresponding factor associated specifically with the user, age) to only the physical activity and the lifestyle data (extrinsic data). The system must be able to tell which parameters are intrinsic and which are extrinsic in order for it to be selective in applying the decay component (and the weighting factor based on age.); 
dynamically assigning, by the processor (116), a weightage score (222) to each of the health related measurable parameters (See Ohnemus [0042] the various health parameters collected and described above are assigned weighting factors, to adjust their relative effect of each parameter on the calculation of the health score.) based on the detected parameter type (220) (See Ohnemus [0033] the intrinsic parameters have a weighting factor without a decay component. [0035] the extrinsic components have a weighting factor that also includes a decay component. Therefore, the weighting factor that is assigned depends in the parameter type, intrinsic or extrinsic (or parameters that depend on age and decay and parameters that do not.), and based on at least one of age of the user (See Ohnemus [0035] “In this way, the decay component can reduce the relative weight of the parameters used in the health score calculation for a first user differently than for another user, such as when the first user has a first age or age range and the second user has a second age or age range.” This paragraph is discussing the extrinsic parameters and applying the decay component to the extrinsic parameters, not to the intrinsic parameters.) and importance of the parameter (See Ohnemus [0042] “Some health parameters are more important than others in the calculation of the user’s health score.” [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.”);
identifying, by the processor (116), a parameter score (224) for each of the age dependent and non-age dependent parameter based on received input value of health related measurable parameter (218) (See Ohnemus [0033] the user’s health score is calculated using the predetermined weighting factors and the patient’s parameter measurements. These parameter measurements are a “parameter score.”) and predetermined range of values associated with each of the age dependent and non-age dependent parameter (See Ohnemus [0035] the system can include a decay component that adjusts the weight of a particular parameter in the health score calculation based on the user’s weight or weight range, or age or age range (i.e. “predetermined range of values”). In this way, one user that is in a particular weight range will have a parameter adjusted different than a second user within a different weight range. Further, this applies to one set of parameters over another (intrinsic vs extrinsic). Therefore, the predetermined range of values is different for one parameter type over the other.); and
determine a final health score (226) indicative of health status of the user based on the parameter score (224) and the weightage score (222) corresponding to the age dependent and non-age dependent parameters (See Ohnemus [0043] the health score is calculated using the weighted parameters and according to an algorithm).
Ohnemus does not disclose:
a hand cuff assembly,
receive signals detected from hand cuff assembly (206) that is automatically inflated when the user's hand is inserted,
determine input values of a plurality of health related measurable parameters (218) associated with a user based on the detected signals from hand cuff assembly (206), and 
wherein the health related measurable parameters (218) is classified as one of parameter type (220) including age dependent parameter and non-age dependent parameter (Ohnemus does disclose that use of age dependent and non-age dependent parameters, but the age dependent parameters in Ohnemus are not based solely on the signals from the non-invasive probe and the hand cuff assembly, but rather are based on physical activity and lifestyle data.);
Weiner teaches:
receive signals detected from hand cuff assembly (206) that is automatically inflated when the user's hand is inserted (See Weiner [0017] the monitoring system includes an inflatable pressure cuff that is automatically activated, and that blows up around the arm of the user.);
determine input values of a plurality of health related measurable parameters (218) associated with a user based on the detected signals from hand cuff assembly (206) (See Weiner [0017] the hand cuff assembly includes a sensor arrangement for reading the patient’s blood pressure (i.e. “determining an input value … based on … detected signals from the hand cuff assembly).);
The device of Weiner is applicable to the device of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohnemus to include a hand cuff assembly as taught by Weiner. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to have a convenient system for patient monitoring (See Wiener [0006]).
However, Wiener does not teach:
wherein the health related measurable parameters (218) is one of parameter type (220) including age dependent parameter and non-age dependent parameter (again, as a reminder, Ohnemus does disclose that use of age dependent and non-age dependent parameters, but the age dependent parameters in Ohnemus are not based solely on the signals from the non-invasive probe and the hand cuff assembly, but rather are based on physical activity and lifestyle data. Weiner does not make up for this deficiency.).
Akradi teaches:
wherein the health related measurable parameters (218) is classified as one of parameter type (220) including age dependent parameter and non-age dependent parameter (See Akradi [0063] The body fat percentage metric parameter is dependent on the individual’s age. The other parameters listed in this paragraph (blood pressure, cholesterol, etc.) do not mention a dependence on age, therefore they are non-age dependent parameters. This is an example of measured parameters being age dependent and non-age dependent. [0067] for some parameters, the offset values, used in calculating a health score, are based on an individual’s age.).
The disclosure of Akradi is applicable to Ohnemus as they both share characteristics and capabilities, namely, they are directed to calculating a health score of a patient based on measured health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohnemus to include age dependent and non-age dependent measured health parameters as taught by Akradi. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ohnemus in order to account for the fact that some health parameters values, like for body fat percentage, have healthy ranges/values that change based on age (See Akradi [0066] and [0067]).

Regarding claim 10, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus further discloses a device, wherein the processor (116) is configured to assign the weightage score (222) to each of the age dependent and non-age dependent parameters, by steps of:
assigning one of a first, second, third and fourth weightage score (222) to the health related measurable parameter (218) based on age of the user upon detection of the parameter type (220) to be age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” [0035] weighting factors can be adjusted based on a decay component that takes into account the relative age of the user. Therefore, if the system determines that the health parameter weighting should include the decay component, it could then base the weighting factor on the user’s age)  ; and
assigning one of the first, second and fourth weightage score (222) to the non-age dependent parameter upon detection of the parameter type (220) to be non-age dependent parameter (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” This paragraph finishes by listing many examples of the parameters that can be assigned weighting factors and used in the calculation. Further, the paragraph discloses that some factors may be more important than others, and should therefore receive different weighting factors in proportion to their importance).

Regarding claim 11, Ohnemus in view of Weiner discloses the method of claim 10 as discussed above. Ohnemus further discloses a device, where:
the processor (116) assigns one of the first, second and third weightage score (222) in increasing order to the age dependent parameter proportional to increase in the age of the user (See Ohnemus [0033] “Predetermined weighting factors are used to assign a relative value of each of the parameters that are used to calculate the health score.” .

Regarding claim 12, Ohnemus in view of Weiner discloses the method of claim 10 as discussed above. Ohnemus further discloses a device, where:
processor (116) assigns one of the first, second and fourth weightage score (222) based on the importance of the non-age dependent parameter (See Ohnemus [0033] “If the blood glucose data is a more important factor in determining a person's health than body weight, then the weighting factor "a" will be larger than weighting factor "b" so that the blood glucose data has a larger impact on the calculated health score.”).

Regarding claim 13, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus further discloses a device, wherein:
the age dependent parameter is selected from group comprising Arterial Elasticity (AE), Eccentric Constriction EC), remaining blood volume (RBV), systolic blood pressure, diastolic blood pressure, resting heart rate (RHR) and other age dependent parameters (See Ohnemus [0035] extrinsic data (i.e. age dependent parameters), such as physical activity and lifestyle, can be adjusted based on the users age or age range (Adjusting this type of data based on age or age range makes this data age dependent, and therefore meets the broadest reasonable interpretation of “age dependent parameter”)).

Regarding claim 14, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus further discloses a device, wherein:
the non-age dependent parameter is selected from group comprising body mass index (BMI), excess fat, body fat percentage, stress score and vessel type and other non-age dependent parameters (See Ohnemus [0033] intrinsic (i.e. non-age dependent) parameters that can be measured include body mass index, fat  mass and medical conditions such as ventricular hypertrophy and hypertension).

Regarding claim 16, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus does not further discloses a device, wherein:
the probe (204) is a non-invasive infra-red light finger clip sensor attached to the left index finger of the user and configured to generate the pulse wave signal indicative of the pulse wave of the user.
Weiner teaches:
the probe (204) is a non-invasive infra-red light finger clip sensor attached to the left index finger of the user and configured to generate the pulse wave signal indicative of the pulse wave of the user (See Wiener [0016] the system includes a pulse oxygen finger clip that measures the patients pulse oxygen and pulse waveform).
The device of Weiner is applicable to the device of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective 

Regarding claim 17, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus further discloses a device, wherein:
the hand cuff assembly (206) comprises a cuff base and a flexible hand cuff attached to the cuff base, wherein the cuff base is fixed adjacent to the probe (204) onto the hand rest of the device (102).
Weiner teaches:
the hand cuff assembly (206) comprises a cuff base and a flexible hand cuff attached to the cuff base, wherein the cuff base is fixed adjacent to the probe (204) onto the hand rest of the device (102) (See Weiner [0016] the finger clip is positioned in such a way that the patient must first pass their arm through the blood pressure cuff first to have access it.).
The device of Weiner is applicable to the device of Ohnemus as they both share characteristics and capabilities, namely, they are directed to measuring and collecting patient health parameters. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ohnemus to include a hand cuff assembly as taught by Weiner. One of ordinary skill in the art before the effective filing date of 

Regarding claim 19, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus further discloses a device, wherein the processor (116) is further configured to:
determine overall health score based on the final health score (226), health risk assessment and medical history related information (See Ohnemus [0064] the health score can also include medical history information; [0065] The score can also include comparing the user’s health indicators to survival probability models (i.e. this meets the broadest reasonable interpretation of “health risk assessment”), the survival probability models are described in [0066]-[0070]);
evaluate a health status information corresponding to the overall health score, wherein the health status information is indicative of the health status of the user (See Ohnemus Fig. 3d and 3e, these figures show a user interface that displays the current status of the user, including changes to their health score and activity status (Fig. 3d) and their status compared to other users (Fig. 3e)); and
determine one or more recommendations and recommended wellness program based on the health status information and the overall health score (See Ohnemus [0055] the system can offer encouragement to maintain course or modify behavior; [0060] the system can trigger or suggest the user seek certain medical tests; [0149] the system can provide recommendations to the user to take certain actions).

Regarding claim 20, Ohnemus in view of Weiner discloses the method of claim 9 as discussed above. Ohnemus further discloses a device, wherein the processor (116) is further configured to:
determine overall health score of an organization based on the overall health score of all users associated with the organization (See Ohnemus [0164] health score can be calculated for a company based on its employees).


Response to Arguments
Applicant's arguments filed 28 December 2020, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. First, applicant argues that the claims recite communication between the processor, the non-invasive probe, and the hand cuff assembly, and that the processor is performing the various tasks, and therefore cannot be performed in the human mind. However, these elements of the claims are considered additional elements to the judicial exception. As discussed above, having a processor communicate with these devices over a network is considered mere data gathering and therefore amounts to adding insignificant extra-solution activity to the judicial exception, which is insufficient to integrate the application into a practical application (see MPEP 2106.05(g)). It also fails to make the claims amount to significantly more than the judicial exception (see MPEP 2106.05(g)). Further, these steps are considered to be well-understood, routine, conventional activities previously known to the industry. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not amount to significantly more than the judicial exception (see MPEP 2106.05(d). Therefore, reciting these elements does not make the claims eligible under 101.
Second, applicant argues that the claims are directed to an improved and automated health assessment of a user (and this presumably is a practical application under Step 2A prong two). However, as discussed above, there are no additional elements in the claims that integrate the judicial exception into a practical application. Merely automating a judicial exception amounts to adding the words “apply it” (or an equivalent) with the judicial exception, 
Applicant’s arguments, filed 28 December 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 and 103, have been fully considered. Applicant’s argument that the age dependent parameters in the present application are physiological parameters (and not exercise and life style parameters, like those listed in the Ohnemus reference) is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited references Ohnemus and Weiner, as well as in view of the Akradi Reference.
Examiner notes that not all of applicant’s arguments under this section were persuasive. Specifically, applicant argues that the Ohnemus reference considers all parameters as being age dependent and apply the decay component to all parameters (see Response to Office Action 12/28/2020 page 14). However, while some of the embodiments disclosed in Ohnemus may apply the decay component to all parameters, the Ohnemus discloses applying the decay component to only the extrinsic parameters (the physical activity and lifestyle data of the patient). An example of this is found in the claims of the Ohnemus publication US 2013/0211858. In claim 2, the method includes applying an age factor to the decay component and the decay component only to the extrinsic parameters. Therefore, it is not an accurate .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626